Citation Nr: 1712707	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  16-57 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at Munroe Regional Medical Center in Ocala, Florida, from May 27, 2015 to May 29, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 letter of determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida, which denied the appellant reimbursement or payment for medical services obtained at Munroe Regional Medical Center in Ocala, Florida, from May 27, 2015 to May 29, 2015.  The appellant timely appealed that decision.

In December 2016, the Board remanded a claim for compensation under 38 U.S.C.A. § 1151 for additional development.  The RO is still in the process of developing that claim and it has not yet been returned to the Board.  Therefore, it will be not be addressed at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record shows that the Veteran initially submitted a reimbursement claim for his non-VA hospital stay from May 27 to May 29, 2015, in November 2015, more than  90 days after the date of discharge.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred during in-patient treatment at Munroe Regional Medical Center 

in Ocala, Florida, from May 27, 2015 to May 29, 2015, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duities to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Because, however, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are inapplicable. Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the file to ascertain whether the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of these medical expenses, and he has indeed been provided this opportunity.  Moreover, there is no outstanding evidence, and resolution of this case does not turn on a medical question requiring an opinion.

The Veteran has asserted entitlement to reimbursement for private emergency medical treatment incurred at Munroe Regional Medical Center in Ocala, Florida, from May 27, 2015 to May 29, 2015.  After a thorough review of the claim, the Board has determined that reimbursement is not warranted because the claim was not timely filed. 

Payment or reimbursement under 38 U.S.C. § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if numerous conditions are met.  See 38 C.F.R. § 17.1002.

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d). 

 Payment or reimbursement under 38 U.S.C.A § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;  

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and 

 (h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728  for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 
38 C.F.R. § 17.1002. 

Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, 113 Stat. 1556, which became effective May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the conditions listed in 38 U.S.C.A. § 1725. 

Here, the Veteran presented at the at Munroe Regional Medical Center in Ocala, Florida, on May 27, 2015, with complaints of dizziness.  He was orthostatic positive (low blood pressure).  Diagnostic studies were performed to rule out an ischemic attack and he was evaluated by a cardiologist for bradycardia.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

The claims file reflects that the Veteran's claim for reimbursement for emergency services at Munroe Regional Medical Center in Ocala, Florida, from May 27, 2015 to May 29, 2015, was denied by VAMC in Gainesville, Florida, since he indicated on his in-take Munroe Regional Medical Center forms that he was a single-payer, under VA law it was his responsibility to submit the repayment/reimbursement forms within 90 days after discharge.  See 38 U.S.C.A § 1725; 38 C.F.R. § 17.1004(d).  Instead, the claims files reflect the Veteran submitted a claim for reimbursement on November 24, 2015; November 30, 2015; December 29, 2015, January 4, 2016, and March 21, 2016.

The Veteran asserts that Munroe Regional Medical Center was notified that he was a Veteran and they should have timely sent the billing statements directly to VA.  In the alternative, the Veteran believes that the Munroe Regional Medical Center did not timely mail the bills to him so he could timely submit them to VA.  The Veteran, however, has not submitted any evidence substantiating this argument.  Further, under the applicable laws, the burden fails on the Veteran to notify VA.

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses and sympathizes with the Veteran's situation and the particular circumstances therein, but is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 5103, 7104.  Accordingly, his claim must be denied.

ORDER

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at Munroe Regional Medical Center in Ocala, Florida, from May 27, 2015 to May 29, 2015, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


